Title: To George Washington from La Luzerne, 30 July 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


					
						Monsieur.
						Philadelphie le 30. Juillet 1780.
					
					J’envoye à Votre Excellence une lettre pour Mr le Chever de Ternay dans laquelle Vous verrés les mesures que j’ai prises ici pour remplir les intentions dont Vous m’avés fait part le 27. de ce mois. Je Vous prie de vouloir bien faire cacheter ce paquet et le faire parvenir à son addresse, lorsque l’occasion S’en presentera.
					Le Congrès a mis sous Vos ordres Monsieur ses fregattes en leur enjoignant de Se rendre dans la Delaware. Vous jugerés d’après Vos arrangemens avec Mr le Chever de Ternay si ces batimens ou l’un d’eux ne pourroit pas remplir une partie de la commission dont il s’agit. Leur croisiere seroit d’ailleurs utile au commerce des Americains. J’ignore si Mr le Chever de Ternay sera en etat de leur communiquer quelques

signaux aux moyens desquels ils puissent s’aprocher sans risque de notre Escadre. Votre Excellence pourra si elle le juge nécéssaire lui en faire la proposition. J’ai l’honneur d’être avec un respectueux attachement Monsieur De Votre Excellence le très humble et très obéissant Serviteur,
					
						Le che. de la luzerne
					
				